Title: To Alexander Hamilton from William S. Smith, 14 April 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir
            Union Brigade April 14th. 1800
          
          In consequence of your Letter of the 10th. inst. I have made enquiry into the case of the claim of Daniel Jones, relative to the enlistment of Henry Fennimore a soldier or rather a Corporal of the 11th. Regt. Inclosed I have the honor of submitting the report of the officer Commanding the 11th. in Camp, on the subject, and shall of course, pause for your further orders.
          I have the Honor to be, with great respect—Sir—Your most Obedt. Humble Servt. 
          
            W. S. Smith Lt. Colo. Commdr.
          
        